ON REHEARING.
ELLISON, J.
A rehearing was granted in this cause that the closing paragraph in the opinion wherein Judge Broaddus asserted that the plaintiff had a right to a personal judgment against the defendant for taxes paid by him, might be again considered. The defendants attack the soundness of that construction of the city charter.
It is not doubted anywhere that there is a duty and obligation resting upon the citizen to pay the taxes which are assessed against his property. And whether taxes should be considered as an ordinary debt, or not so considered, can make no difference in the duty and obligation of the delinquent. It ought therefore to follow, that an implied promise to pay them arises as in other cases of monetary obligation, for which an action of assumpsit would lie. However, the payment and collection and mode of collection of taxes, are necessarily regulated by statute, and, if the statute names a remedy which may be fairly said to be exclusive, no other can be had. State ex rel. v. Snyder, 139 Mo. 549, 554.
But if the statute authorizes the imposition of the tax and does not prescribe a remedy for its collection, the usual 'remedy for the collection of a debt may be had. State ex rel. v. Severance, 55 Mo. 378, 389. This rule was again stated by our Supreme Court in the Snyder case to which we have just referred. The same *26rule is stated in Perry County v. Railroad, 58 Ala. 563, and City v. Railroad, 112 Ala. 557. So it was ruled by tbe Supreme Court of tbe United States that á personal liability for a tax may be invoked unless tbe statute expressly, or by implication, excludes such remedy. Savings Bank v. United States, 19 Wall. 227. And it was held in the Snyder case, that the statute of 1889, sections 7681 to 7684 and section 7608 (same as present statute of 1899, sections 9302 to 9304, inclusive, and section 9228) provided a full and complete remedy, by implication excluding a personal judgment. Those statutes provided for a special judgment against the real estate and a special execution thereon; and also provided for a seizure of all the landowners’ personal property. These special remedies were well held to exclude an individual liability.
But the charter under consideration, as set out in the original opinion, not only does not exclude individual liability, but it plainly provides for such liability by directing a personal judgment against the landowner in the cases therein cited. It reads that when the delinquent owner defeats the title of him who- has paid the tax which such owner should have- paid, he ££ shall be adjudged to pay such person the full amount of all money paid,” both at the tax sale and subsequently, with certain interest. It seems clear that the intent- of the charter is to say to the delinquent owner, that if •you choose to defeat the title of him who has paid your taxes after you failed in your duty to pay them, you must submit to a judgment against yourself for- the amount he has paid with interest. Various conditions have been provided in different States as a consequence of the delinquent owner defeating title of him who has bought his land and paid his taxes. 2 Cooley on Taxation, 1058-1062. We formerly had such provisions in this State, and it has been held that recovery can be had against the owner for the taxes paid by the defeated purchaser at the tax sale. Pitkin v. Reibel, 104 *27Mo. 505, 512; Pitkin v. Shacklett, 106 Mo. 571; Taft v. McCullock, 135 Mo. 588. In the latter ease it was said: “The purchaser pays an obligation due from the landowner to the State; the State receives and uses the money in payment of governmental expenses, and other obligations. The provisions of the statute are approved by the judicial mind as being eminently just and equitable.” In neither of these cases does' it appear whether the judgment was a general judgment against the landowner and for enforcement of a lien against the property ; or whether it was a special judgment against the land only; and that question was not raised. But the language of the court is that the landowner should be adjudged to pay, and we can conceive of no' good reason why the broad terms of the statute should be narrowed in giving effect to provisions so fair, just and equitable. In Kansas, the rule on a similar statute seems to be assumed to be as contended by defendant. We do not know what other portion of the revenue law of that State may justify such view. We do not regard the accidental circumstance that a case from that State in which that view is taken is referred to in White v. Schell, 84 Mo. 569, as of any importance. It was not cited on the point here in controversy.
Defendant seems to regard the provision at the close of the section, that the judgment shall be a lien upon the land, as of especial significance looking to a legislative intention to authorize only a special judgment in rem against the land. We do not attach such importance to it. There are a variety of instances (not necessary to set out) in which there is a special judgment against land with a general personal judgment over against the individual. We regard the provision for a lien as merely an additional security to the purchaser. So that insolvency might not (entirely at least) defeat his claim .for reimbursement.
But recurring to the authorities already mentioned, where is there any room, in the face of the ex*28plicit terms of this charter, that the delinquent landowner 11 shall be adjudged to pay” the purchaser, for saying that the lawmakers intended to exclude every remedy except that of a special lien against the property? The charter certainly does not express such intention, nor does the language in which it is couched raise such implication.
We1'therefore adhere to the conclusion announced by Judge Broaddus and reverse the judgment and remand the Cause.
All concur.